EXHIBIT 10.4

 

AMENDMENT NO. 3 TO
FIRST AMENDED AND RESTATED
SUBORDINATION AND INTERCREDITOR AGREEMENT

 

THIS AMENDMENT NO. 3 TO FIRST AMENDED AND RESTATED SUBORDINATION AND
INTERCREDITOR AGREEMENT, dated as of October 29, 2004, is by and between PETER
L. HAUSER, a resident of the State of Minnesota, and his successors heirs and
permitted assigns (“Hauser”) and PKM PROPERTIES, LLC, a Minnesota limited
liability company, and its endorsees, successors and assigns (“PKM”).

 

RECITALS:

 

(i)            Hauser, PKM and Draft Co. are parties to that certain First
Amended and Restated Subordination and Intercreditor Agreement dated as of
November 24, 2003; Amendment No. 1 to First Amended and Restated Subordination
and Intercreditor Agreement dated as of January 29, 2004; and Amendment No. 2 to
Amended and Restated Subordination and Intercreditor Agreement dated April 16,
2004 (collectively, the “Amended Agreement”); and

 

(ii)           Medical CV, Inc., a Minnesota corporation (the “Borrower”), is,
or may hereafter become, indebted to PKM as a result of the advance of monies
and other extensions of credit by PKM to the Borrower under a credit agreement
dated as of October 29, 2004 (as the same may have been or may be amended,
restated or otherwise modified from time to time hereafter, the “October 2004
Credit Agreement”); and

 

(iii)          Hauser and PKM have agreed to amend the Amended Agreement as
provided herein, and on the terms and conditions of this Agreement; and

 

(iv)          Borrower agrees to accept and acknowledge the terms and conditions
of this Agreement and agrees to be bound by and comply with the provisions
hereof.

 

AGREEMENTS:

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is
acknowledged by the parties, the parties agree as follows:

 

Section 1.              Definitions, Rules of Construction.

 

(a)           Except as otherwise defined in this Agreement, all capitalized
terms used herein shall have the definitions and be subject to the rules of
construction provided in the Amended Agreement.

 

(b)           The following definition contained in Section 1(a) of the Amended
Agreement is hereby amended in its entirety to read as follows:

 

“Senior Debt” shall mean all liabilities and obligations of the Borrower to PKM
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising or incurred,
including, without limitation, all of the Borrower’s obligations to PKM under
the January Credit Agreement, the May Credit Agreement, the November Credit
Agreement, the Lease, the April 2004 Discretionary Credit Agreement, and the
October 2004 Credit Agreement, and any note or notes executed by the Borrower
thereunder, and all other obligations

 

1

--------------------------------------------------------------------------------


 

under any other agreement between the Borrower and PKM now or hereafter in
effect, and also including, without limitation, any and all interest accruing on
any of the Senior Debt after the commencement of any proceedings referred to in
Section 5 below, notwithstanding any provision or rule of law which might
restrict the rights of PKM, as against the Borrower or anyone else, to collect
such interest; provided, however, that (1) Senior Debt shall not include any
obligations arising solely under the May Discretionary Credit Note, the November
Discretionary Credit Note, or any other instrument given by the Borrower in
favor of PKM after the date hereof to the extent it is not an amendment,
modification, supplement, restatement or replacement of another instrument
evidencing then currently existing Senior Debt, (2) for purposes hereof, Senior
Debt shall include no more than $943,666 of principal under the January
Discretionary Credit Agreement, no more than $250,000 of principal under the
April 2004 Discretionary Credit Agreement, and no more than $500,000 under the
October 2004 Credit Agreement, and (3) in order to be considered Senior Debt
hereunder as of any particular time, obligations with respect to the Lease must
be due and payable at such time (without acceleration).

 

Section 3.              Effect of Amendment.

 

Except as provided in this Agreement, the Amended Agreement shall remain in full
force and effect.

 

IN WITNESS WHEREOF, this Amendment No. 3 to First Amended and Restated
Subordination and Intercreditor Agreement has been signed as of the date first
set forth above.

 

(The signature page follows.)

 

2

--------------------------------------------------------------------------------


 

 

  /s/ Peter L. Hauser

 

 

PETER L. HAUSER

 

 

 

Address for Notice:

 

16913 Kings Court

 

Lakeville, MN 55044

 

 

 

 

 

PKM PROPERTIES, LLC

 

 

 

 

 

By:

  /s/ Paul K. Miller

 

 

Name: Paul K. Miller

 

Its: Chief Manager

 

 

 

Address for Notice:

 

PKM Properties, LLC

 

c/o Gracon Contracting, Inc.

 

606 24th Avenue South, Suite B12

 

Minneapolis, MN 55454

 

Attention: Paul K. Miller

 

3

--------------------------------------------------------------------------------


 

ACCEPTANCE AND ACKNOWLEDGMENT

 

Borrower hereby accepts and acknowledges receipt of a copy of, the foregoing
Amendment No. 3 to First Amended and Restated Subordination and Intercreditor
Agreement and agrees to be bound by and comply with the provisions thereof, and
reaffirms its Acceptance and Acknowledgement of the terms and conditions of the
First Amended and Restated Subordination and Intercreditor Agreement.

 

 

MEDICALCV, INC.

 

 

 

 

 

 

 

By:

  /s/

John H. Jungbauer

 

 

Name:

John H. Jungbauer

 

Its:

Chief Financial Officer

 

4

--------------------------------------------------------------------------------